KeewiN, J.
The contention of the appellant is that his present disabled condition is the proximate result, within the meaning of sec. 2394 — 3, Stats., of the injury received by him while in the course of his employment by the defendant Plankinton Packing Company, respondent; while on the other *552hand it is insisted that plaintiff recovered from the injuries sustained while in its employ, and that the infection which developed subsequent to the boxing bout came as a proximate result of that bout.
The claim of appellant is that.the Commission acted, in making the order of dismissal, in excess of its powers, and that its findings of fact do not support the order. It is said that the findings of the Commission are susceptible of only one legal inference, namely, that the accident of April 16, 1915, suffered by plaintiff, proximately caused his disability within the meaning of the Compensation Act, and that the order of dismissal is based upon an erroneous conclusion drawn from the facts found.
Counsel for appellant seem to rely upon Milwaukee v. Industrial Comm., ante, p. 238, 151 N. W. 247, as giving support to their contention. True, in that case this court held that the right of recovery under the Workmen’s Compensation Act is not dependent upon a question of negligence or upon the concomitant conception of negligence at common law, and that the element of anticipation characteristic in common-law negligence cases does not obtain under the Workmen’s Compensation Act, so that the element of reasonable anticipation is eliminated from proximate .cause under the act,. and the proximate cause mentioned in the Workmen’s Compensation Act means caused in a physical sense by a chain of causation which as to time, place, and effect is so closely related to the -accident that the injury can be said to be caused thereby. The case is not out of harmony with the ruling of the Commission and the court below in the instant case.
The contention of the learned counsel for appellant is that since the original injury left some trace of its effect, which but for the violent exercise of the bout would have been cured, still the proximate cause must be regarded the original injury. It seems clear from the findings supported by evidence *553that tbe injury to tbe appellant while in tbe employ of tbe Paching Company was not tbe proximate cause of tbe present disability. That injury bad been bealed and cured, sufficiently at least that bad it not been for tbe bout voluntarily entered into witb knowledge of tbe danger tbe injuries complained of would not liave occurred. Tbe Commission, therefore, was justified in finding that tbe bout proximately caused tbe injury complained of. Sutton v. Wauwatosa, 29 Wis. 21; Jucker v. C. &. N. W. R. Co. 52 Wis. 150, 8 N. W. 862. Tbe injury must be proximately caused by tbe accident and not self-inflicted. Sec. 2394 — 3, Stats.
In tbe instant case tbe bout, which was subsequent to tbe original injury, intervened' and was tbe efficient cause and bad its origin independent of tbe original cause and superseded it and thereby became tbe proximate cause of the injury. Brown v. C., St. P. R. Co. 54 Wis. 342, 11 N. W. 356, 911; Barton v. Pepin Co. A. Soc. 83 Wis. 19, 52 N. W. 1129.
As appears from tbe statement of facts, tbe Commission found that bad tbe applicant refrained from entering tbe boxing bout and given bis wrist only moderate exercise for a few days more, no serious result would have followed. This finding is supported by tbe evidence and establishes tbe fact that tbe boxing bout proximately caused tbe injury complained of within the meaning of tbe Workmen’s Compensation Act, therefore tbe decision below is right and must be affirmed.
By the Court. — Tbe judgment of tbe court below is affirmed.